DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-8, 11-12, 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (Peltzer et al. (hereinafter Peltzer)(US 2018/0248613).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, 11-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Peltzer et al. (hereinafter Peltzer)(US 2018/0248613) in view of Hong (US 2020/0329410) and Tsuda et al. (hereinafter Tsuda)(US 2020/0022054).
Regarding claim 1, Peltzer teaches an aerial vehicle, comprising: a frame; a directional antenna; a modem configured to communicate with a cellular radio access network using the directional antenna; a motor attached to the directional antenna and the frame; and a determine the aerial vehicle has reached a predetermined altitude; switch from usinq a siqnal-based servinq cell selection process for the cellular radio access network to a distance-based servinq cell selection process for the cellular radio access network, at least partly in response to determininq the aerial vehicle has reached the predetermined altitude; and perform the distance-based serving cell selection process by,  determining a current location of the aerial vehicle (P[0068], switching between distance based and signal strength based based on the building(obstruction); P[0070],  In some cases, a flight path of the UAV 105 may have a fixed altitude level (e.g., the UAV 105 has to fly somewhere between a fixed minimum altitude level and a fixed maximum altitude level). Such parameters on the flight path of the UAV 105 may be set by the user device 120, network management system 135; P[0024-0025, network managemtn0102]);
determining, at least partly in response to the current location, a location of a nearest cell of the cellular radio access network; and operatinq the motor to move the directional antenna with respect to the frame and direct an antenna lobe or beam of the directional antenna toward the location of the nearest cell (P[0087], the UAV 105 may determine a position of the directional antenna 115 based on position information from a GPS in the UAV 105; P[0102], the UAV  may receive position information of multiple other base stations from the base station 125A. For example, the UAV 105 may receive position information of the base stations 125B and 125C from the base station 125A (e.g., on the neighbor list of the base station 125A). The UAV 105 may select one of the base stations 125A-C. The selection may be based on a respective distance between the UAV 105 and each of the base stations 125A-C. The UAV 105 may select the base station closer to the UAV 105. Alternatively or in addition, the selection may be based on signal strengths of each of the base  such as the signal strength of a message that includes the position information received at block 705. The UAV 105 may then point the directional antenna 115 at the base station 125B and measure the signal strength of signals received from the base station 125B, and point the directional antenna 115 at the base station 125C and measure the signal strength of signals received from the base station 125C. The UAV 105 may select the base station associated with highest signal strength and/or based on other geographic information (e.g., obstacle information, emergency broadcast information, etc.)).
Peltzer did not teach specifically determine the aerial vehicle has ascended to a predetermined altitude; switch from one selection process for the cellular radio access network to another selection process for the cellular radio access network, at least partly in response to determining the aerial vehicle has ascended to the predetermined altitude. However, Hong teaches in an analogous art determine the aerial vehicle has ascended to a predetermined altitude; switch from one selection process for the cellular radio access network to another selection process for the cellular radio access network, at least partly in response to determining the aerial vehicle has ascended to the predetermined altitude(Table 1; P[0056-0057], hysteresis; cell reselection). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the aerial vehicle determine the aerial vehicle has ascended to a predetermined altitude; switch from one selection process for the cellular radio access network to another selection process for the cellular radio access ascended to the predetermined altitude in order to avoid frequent reselection process.
The combination of Peltze and Hong did not teach specifically wherein the distance based and signal strenth based could be used for the reselection threshold. However, Tsuda teaches in an analogous art wherein the distance based and signal strenth based could be used for the reselection threshold(P[0153]; also claim 7). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the aerial vehicle the distance based and signal strenth based could be used for the reselection threshold in order to have additional flexibility.

Regarding claim 2, Peltzer teaches the aerial vehicle of claim 1, wherein: the processor is configured to: establish communications with the cellular radio access network, using the nearest cell as a serving cell(P[0054], the UAV 105 may maintain the wireless communication link between the UAV 105 and the base station 125A at an acceptable signal strength during at least a portion of a flight path of the UAV 105. In some cases, the UAV 105 may point at another base station when the signal strength and/or signal strength statistics associated with signals from the base station 125A falls below a threshold value).  
Regarding claim 4 , Peltzer teaches the aerial vehicle of claim 1, wherein: the processor is configured to: cause a query including the current location to be wirelessly transmitted to a remote server; and wirelessly receive the location of the nearest cell from the remote server(P[0075], communication transceiver 205 may allow the UAV 105 to transmit messages to ).  
Regarding claim 7 , Peltzer teaches the aerial vehicle of claim 1, further comprising: a memory; wherein: the processor is configured to: retrieve, from the memory, a set of locations for a set of cells;  - 23 -TM00079.USU1 determine a set of distances from the current location of the aerial vehicle to the set of locations for the set of cells; and select, from the set of cells and in response to a shortest distance in the set of distances, the nearest cell (P[0102], the UAV  may receive position information of multiple other base stations from the base station 125A. For example, the UAV 105 may receive position information of the base stations 125B and 125C from the base station 125A (e.g., on the neighbor list of the base station 125A). The UAV 105 may select one of the base stations 125A-C. The selection may be based on a respective distance between the UAV 105 and each of the base stations 125A-C. The UAV 105 may select the base station closer to the UAV 105).  
Regarding claim 8 , Peltzer teaches the aerial vehicle of claim 1, further comprising: a global positioning system; wherein, the processor is configured to determine the current location of the aerial vehicle using information received from the global positioning system(P[0087], the UAV 105 may determine a position of the directional antenna 115 based on position information from a GPS in the UAV 105; [0049] the network management system 135 may generate the neighbor list based on signal strength statistics, such as RSRP or RSSI variances, average SNR, average SINR, and/or generally any other signal strength statistics computed based on one or more signals received and measured by the UEs. The statistics may be computed by the UEs, the base stations 125A-C, and/or the network management system 135; .  
Regarding claim 11 , Peltzer teaches the aerial vehicle of claim 1, wherein the motor comprises a servo motor(P[0077], the autonomous positioner 215 may generate signals (e.g., for the mobility controller) that cause rotation and/or movement of the directional antenna 115).  
Regarding claim 12 , Peltzer teaches an unmanned aerial vehicle, comprising: an antenna; a modem configured to communicate with a cellular radio access network using the antenna; and a processor configured to: An unmanned aerial vehicle, comprising: an antenna; a modem configured to communicate with a cellular radio access network using the antenna; and a processor configured to: determine that a set of one or more conditions is met, the set of one or more conditions includinq a condition that the unmanned aerial vehicle has reached a predetermined altitude; and switch from using a signal-based serving cell selection process for the cellular radio access network to a distance-based serving cell selection process for the cellular radio access network, at least partly in response to determining the set of one or more conditions, includinq the condition that the unmanned aerial vehicle has reached the predetermined altitude, is met (P[0068], switching between distance based and signal strength based based on the building(obstruction); P[0070],  In some cases, a flight path of the UAV 105 may have a fixed altitude level (e.g., the UAV 105 has to fly somewhere between a fixed minimum altitude level and a fixed maximum altitude level). Such parameters on the flight path of the UAV 105 may be set by the user device 120, network management system 135 ; P[0102], the UAV  may receive position information of multiple other base stations from the base UAV 105 may select the base station closer to the UAV 105. Alternatively or in addition, the selection may be based on signal strengths of each of the base stations 125A-C. For example, when the UAV 105 is pointed at the base station 125A, the UAV 105 may measure the signal strength of signals received from the base station 125A, such as the signal strength of a message that includes the position information received at block 705. The UAV 105 may then point the directional antenna 115 at the base station 125B and measure the signal strength of signals received from the base station 125B, and point the directional antenna 115 at the base station 125C and measure the signal strength of signals received from the base station 125C. The UAV 105 may select the base station associated with highest signal strength and/or based on other geographic information (e.g., obstacle information, emergency broadcast information, etc.)).
.  	Regarding claim 14 , Peltzer teaches the unmanned aerial vehicle of claim 12, wherein the antenna comprises a directional antenna(P[0102], directional antenna).  
Regarding claim 15 , Peltzer teaches the unmanned aerial vehicle of claim 12, wherein: the set of one or more conditions is a first set of one or more conditions; and the processor is configured to: determine that a second set of one or more conditions is met; and switch from using the distance-based serving cell selection process for the cellular radio access network to the signal-based serving cell selection process for the cellular radio access network, at least partly in response to determining the second set of one or more conditions is met (P[0102], The UAV 105 may select the base station closer to the UAV 105. Alternatively or in addition,  such as the signal strength of a message that includes the position information received at block 705. The UAV 105 may then point the directional antenna 115 at the base station 125B and measure the signal strength of signals received from the base station 125B, and point the directional antenna 115 at the base station 125C and measure the signal strength of signals received from the base station 125C. The UAV 105 may select the base station associated with highest signal strength and/or based on other geographic information (e.g., obstacle information, emergency broadcast information, etc.).  
Regarding claim 16 , Peltzer teaches the method of communicating between an aerial vehicle and a cellular radio access network, comprising: determininq the aerial vehicle has reached a predetermined altitude; switchinq from usinq a siqnal-based servinq cell selection process for the cellular radio access network to a distance-based servinq cell selection process for the cellular radio access network, at least partly in response to determininq the aerial vehicle has reached the predetermined altitude; and perform the distance-based serving cell selection process by, determining a current location of the aerial vehicle; determining, in response to the current location, a location of a nearest cell of the cellular radio access network; and processing communications between the aerial vehicle and the cellular radio access network, using the nearest cell as a serving cell(P[0068], switching between distance based and signal strength based based on the building(obstruction); P[0070],  In some cases, a flight path of the UAV 105 may have a fixed altitude level (e.g., the UAV 105 has to fly  ; P[0102],  also P[0094], the UAV 105 may configure the directional antenna 115 to point at another base station even when the base station 125A is currently associated with better reception than the other base station).  
Regarding claim 17 , Peltzer teaches the method of claim 16, further comprising: orienting a directional antenna of the aerial vehicle toward the location of the nearest cell(P[0102], The UAV 105 may select the base station closer to the UAV 105).  
Regarding claim 18 , Peltzer teaches the method of claim 16, wherein the method is performed on-board the aerial vehicle, the method further comprising: receiving the location of the nearest cell via the cellular radio access network( [0049] the network management system 135 may generate the neighbor list based on signal strength statistics, such as RSRP or RSSI variances, average SNR, average SINR, and/or generally any other signal strength statistics computed based on one or more signals received and measured by the UEs. The statistics may be computed by the UEs, the base stations 125A-C, and/or the network management system 135; P[0046],  the network management system 135 may transmit information directly to the UAV 105).   
Regarding claim 19 , Peltzer teaches the method of claim 16, wherein the method is performed on-board the aerial vehicle, the method further comprising: receiving, via the cellular radio access network, a set of locations for a set of cells; determining a set of distances from the current location of the aerial vehicle to the set of locations for the set of cells; and selecting, from the set of cells and in response to a shortest distance in the set of distances, the the UAV  may receive position information of multiple other base stations from the base station 125A. For example, the UAV 105 may receive position information of the base stations 125B and 125C from the base station 125A (e.g., on the neighbor list of the base station 125A). The UAV 105 may select one of the base stations 125A-C. The selection may be based on a respective distance between the UAV 105 and each of the base stations 125A-C. The UAV 105 may select the base station closer to the UAV 105).  
Regarding claim 20 , Peltzer teaches the method of claim 16, wherein the method is performed by at least one of the cellular radio access network or a core network connected to the cellular radio access network, the method further comprising: transmitting the location of the nearest cell from the cellular radio access network to the aerial vehicle(P[0046], the network management system transmit information directly to the UAV).

Claims 5-6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Peltzer et al. (hereinafter Peltzer)(US 2018/0248613), Hong (US 2020/0329410), Tsuda et al. (hereinafter Tsuda)(US 2020/0022054) and Oriani et al. (hereinafter Oriani)(US 2020/0110424).
Regarding claim 5, Peltzer teaches wirelessly receive, from the remote server, a set of locations for a set of cells; determine a set of distances from the current location of the aerial vehicle to the set of locations for the set of cells; and determine, from the set of cells and in response to a shortest distance in the set of distances, the location of the nearest cell(P[0049; 0102]). The combination of Peltzer, Hong and Tsuda did not teach specifically wherein: the processor is configured to: cause a query including the current location to be wirelessly transmitted to a remote server.  Peltzer did not teach specifically cause a query including the 
Regarding claim 6, Peltzer in view of Hong and Tsuda teaches  the aerial vehicle of claim 5, wherein: the processor is configured to: determine an updated current location of the aerial vehicle; determine an updated set of distances from the updated current location of the aerial vehicle to the set of locations for the set of cells; determine, from the set of cells and in response to a shortest distance in the updated set of distances, a location of an updated nearest cell; and operate the motor to direct the antenna lobe or beam of the directional antenna toward the location of the updated nearest cell(P[0102], base station closer to UAV; UAV recive the position information and neighbor list of the base station; P[0007], measurement report based on timer) .  

Regarding claim 9, Peltzer in view of Hong and Tsuda  teaches all the particulars of the claim except the aerial vehicle of claim 1, wherein: the processor is configured to: cause a query including the current location to be wirelessly transmitted to a remote server using the modem 
Regarding claim 10, Peltzer in view of Tsuda teaches all the particulars of the claim except a wireless communications interface separate from the modem and the directional antenna; wherein, the processor is configured to: cause a query including the current location to be wirelessly transmitted to a remote server using the wireless communications interface.  However Oriani teaches in an analogous art , wherein, the processor is configured to: cause a query including the current location to be wirelessly transmitted to a remote server using the wireless communications interface (item 402 in Fig. 4), Therfore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have a wireless communications interface separate from the modem and the directional antenna; wherein, the processor is configured to: cause a query including the current location to be wirelessly transmitted to a remote server using the wireless communications interface in order to have efficient communication.
Response to Arguments
Applicant's arguments filed 7/1/2021 have been fully considered but they are moot in view of new grounds of rejection.
                                                                                                                                                                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.